1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     JOSHUA RYAN GROW,                                Case No. 3:17-cv-00637-MMD-WGC

10                                 Petitioner,                      ORDER
            v.
11
      JAMES DZURENDA, et al.,
12
                               Respondents.
13

14         In this habeas corpus action, Respondents filed an answer, along with several
15   exhibits, on November 5, 2018 (ECF Nos. 24, 25, 27). With their answer, Respondents
16   filed a motion for leave to file certain exhibits under seal (ECF No. 26). In that motion,
17   Respondents request leave of court to file under seal copies of certain documents filed
18   under seal in state court (Exhibits 108, 109 and 111).
19         There is a strong presumption in favor of public access to judicial filings and
20   documents. See Nixon v. Warner Commc’n, Inc., 435 U.S. 589, 597 (1978); see also
21   Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); Foltz v.
22   State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1134 (9th Cir. 2003). However, a court has
23   inherent power over its own records and files, and access may be denied where the court
24   determines that the documents may be used for “improper purposes.” Nixon, 435 U.S. at
25   598; Hagestad v. Tragesser, 49 F.3d 1430, 1433–34 (9th Cir. 1995); Kamakana, 447 F.3d
26   at 1179; see also Fed. R. Civ. P. 5.2(d); LR IA 10-5.
27         The three documents that Respondents wish to file under seal were filed under seal
28   in state court. Respondents represent that public access to these documents would result
1    in a security threat within the prison where the Petitioner is incarcerated. Respondents

2    have shown compelling reasons for filing these materials under seal.

3          It is therefore ordered that Respondents’ Motion for Leave to File Exhibits in

4    Camera and Under Seal (ECF No. 26) is granted. Respondents are granted leave of court

5    to file their Exhibits Number 108, 109 and 111 under seal. As those exhibits have already

6    been filed under seal (ECF No. 27), no further action is necessary in this regard.

7          DATED THIS 19th day of November 2018.

8

9                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
